Murphy, P. J. (concurring).
A very close evidentiary question is presented upon the issue of custody. Both parents are clearly fit; either could be awarded custody. Upon reading the record, I was impressed by the fact that the defendant alone hád showed an unmistakable interest in the child both before and after the marital difficulties arose. Thus, it was my initial evaluation that custody of the child should be awarded to the defendant. Notwithstanding my original inclination in this matter, it was necessary, in the end, to give due deference to the factual *118findings of the Trial Judge because he had the opportunity to observe the demeanor of the witnesses at this extended trial. Had the parties been on more cordial terms, I would have voted for joint custody in this proceeding.
Carro, J. (dubitante). The most difficult decision a Judge must make, save perhaps that of sentencing a criminal defendant, is determining child custody in the wake of a shattered marriage. The court below, after reading the numerous psychiatric reports and hearing lengthy testimony, found each spouse to have significant strengths as well as weaknesses in parenting ability. Justice Bowman wrote:
“The court is cognizant of each parent’s characterizations as to the other’s lack of parental ability and fitness. Although each parental approach differs, each approach has positive qualities. Each approach also complements the other’s shortcomings and when properly balanced they will enhance the child’s growth and development. In that light, each parent’s characterizations of the other’s lack of fitness and parental ability are overstated.
“The court is convinced that each parent is concerned for the child’s best interest and that each feels love and affection for the child. Thus the scope of the court’s inquiry is directed at applying the use of an affirmative standard, which parent is better fit to guide the development of the child and his future. Salk v Salk, 89 M. 2d 883.”
The court then went on to find a preference for the mother, awarding her custody but providing liberal “visitation” time for defendant father.
While I in no way seek to criticize the lower court’s obvious sensitivity and care in weighing the child’s needs and the resources each parent offers, I am perplexed that no mention was made of the third alternative available — “joint custody.” Of the five psychologists who submitted reports, one urged that custody be awarded the father, and two — the court-appointed psychiatrist and the director of the Family Counseling Unit — posited joint custody as “the preferred arrangement.” In Braiman v Braiman (44 NY2d 584) Chief Judge Breitel succinctly stated the pros and cons of this alternative:
*119“[2] Under section 240 of the Domestic Relations Law, neither parent has a ‘prima facie right’ to custody. Instead, the court is to ‘give such direction * * * as, in the court’s discretion, justice requires, having regard to the circumstances of the case and of the respective parties and to the best interests of the child’. It is from this language that the authority to entrust custody of a child to both parents ‘jointly’ has been inferred (see, e.g., Dodd v Dodd, 93 Misc 2d 641, 644-645; Perotti v Perotti, 78 Misc 2d 131, 132).
“ ‘Joint’, or, as it is sometimes called ‘divided’, custody reposes in both parents a shared responsibility for and control of a child’s upbringing (see Bodenheimer, Progress Under the Uniform Child Custody Jurisdiction Act and Remaining Problems: Punitive Decrees, Joint Custody, and Excessive Modifications, 65 Cal L Rev 978,1009-1010; compare 1 Lindey, Separation Agreements and Ante-Nuptial Contracts [rev ed], pp 14-60 to 14-61; see, generally, ‘Split’, ‘Divided’, or ‘Alternate’ Custody of Children, Ann., 92 ALR2d 695). It may or may not include an arrangement for alternating physical custody (compare Schack v Schack, NYLJ, Aug 21, 1974, p 15, col 8, p 17, col 1, with Perotti v Perotti, 78 Misc 2d 131, 134, supra).
“On the wisdom of joint custody the authorities are divided (see Dodd v Dodd, 93 Misc 2d 641, 645-647, supra, for a collection of authorities and an analysis of competing concerns; Bodenheimer, pp 1009-1010). Of course, other considerations notwithstanding, children are entitled to the love, companionship, and concern of both parents. So, too, a joint award affords the otherwise noncustodial parent psychological support which can be translated into a healthy environment for the child.
“But, that there is no perfect solution to the divided family does not mean that the court should not recognize the division in fact of the family. Children need a home base. Particularly where alternating physical custody is directed, such custody could, and would generally, further the insecurity and resultant pain frequently experienced by the young victims of shattered families (see Foster & Freed, Law and the Family — New York, § 29:6A [1978 Supp]).
*120“It is understandable, therefore, that joint custody is encouraged primarily as a voluntary alternative for relatively stable, amicable parents behaving in mature civilized fashion (see, e.g., Dodd v Dodd, 93 Misc 2d 641, 646-647, supra; Bodenheimer, pp 1010-1011). As a court-ordered arrangement imposed upon already embattled and embittered parents, accusing one another of serious vices and wrongs, it can only enhance familial chaos * * *
“Of course, whatever the ultimate disposition, it must be, as it has always been, in the best interest of the children (see, e.g., Domestic Relations Law, § 240; Finlay v Finlay, 240 NY 429, 433-434 [Cardozo, J.]) ***
“There are no painless solutions. In the rare case, joint custody may approximate the former family relationships more closely than other custodial arrangements.” (44 NY2d, at pp 589-591.)
It is apparently no longer the case, as Chief Judge Breitel found it in 1978, that “[o]n the wisdom of joint custody the authorities are divided” (44 NY2d, at p 589). Legislation which would encourage the use of joint custody has been disapproved by the Association of the Bar, the New York State Bar Association, the New York County Lawyers’ Association and the Women’s Bar Association of the State of New York.
This general response, however, makes no less true the observations that “[i]n the rare case, joint custody may approximate the former family relationships more closely than other custodial arrangements”, and “too, a joint award affords the otherwise noncustodial parent psychological support which can be translated into a healthy environment for the child.” (Braiman v Braiman, 44 NY2d, at pp 589, 591 [per Breitel, Ch. J.]; contra Bliss v Ach, 86 AD2d 575 [“Normally such a provision is cosmetic only and is employed to salve the feelings of the defeated parent * * * the requirements for constant consultation on matters necessarily entailed in the concept of joint custody will exacerbate the sharp differences evidenced between these unmarried parents”].)
The situation of the parties here suggests to me that this is that “rare case” where joint custody would benefit the child as well as “the defeated parent.” Both parents yearn *121to give their love and support to this child as he grows up. The boy obviously benefits from the attentions of both. Joint custody might well dispel the competition between the parties and, by declaring “no contest” at all, encourage each to love and nurture the one good thing remaining from their union.
The court today affirms the award of custody to the mother. I join the majority for the simple reason that I believe there should be an end to this litigation. While there is technically never an end to these matters — the parties may always come in at a future date and seek a modification of the award — I note that the liberal visitation rights accorded the father give the parties the freedom to effect informally just the sort of atmosphere I have described and the psychologists urged. I hope that in now being free to live their own lives they can put aside their acrimony and competitiveness, concentrating instead on the ultimate goal of everyone who has touched this case — the best interests of their child.
Ross and Alexander, JJ., concur with Asch, J.; Murphy, P. J., concurs in an opinion; Carro, J., dubitante in an opinion.
Judgment, Supreme Court, New York County, entered on June 3, 1982, affirmed, without costs and without disbursements.